Buchanan, J.
The motion to dismiss is in time. This appeal, granted in December, 1855, was made returnable in October, 1856. By a statute, approved March 18th, 1856, (Session Acts, page 73,) the term of this Supreme Court in Monroe was changed from the first Monday in October to the second Monday in July. This appeal was filed the 11th July. The second Monday this year was the the 14th July. The motion to dismiss was filed on the 17th July, within three days after the legal commencement of the term, and in fact before the day on which the appellee was cited to appear.
The motion is based upon the want of a legal transcript. The certificate of the Clerk states that “ the foregoing four pages contain a full true and complete transcript of all the proceedings had and documents filed on the trial in the case of H. Fargoud v. James Pace, as on file in my office, except what is contained in the transcript of the previous appeal, and the opinion and judgment of the Supreme Court thereon.” This certificate does not answer the requirements of Article 896 of the Code of Practice.
It is not certified that the transcript contains all the evidence adduced on the trial of the rule. No evidence, either documentary or oral, is copied in the transcript, neither is there any statement of facts or bill of exceptions. Allain v. Preston, 5 L. R. 478; Nettleton v. Stephens, 6 L. R. 166; Anderson v. Stephens, 6 L. R. 303; Succession of Kemp, 9 An. 190.
Appeal dismissed, at cost of appellant.